DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art known to the Examiner is listed on the IDS and PTO 892 of record. For example,  Feng et al (2015/0348899), disclose forming a physical unclonable interconnect function array by forming an insulator layer over conductive lines, removing portions of the insulator to define cavities in the insulator layer that expose portions of a substrate and the plurality of conductive lines, wherein the removal of the portions of the insulator layer results in a substantially random arrangement and depositing a conductive material in the cavities. See Figures 7A- 11B, and corresponding text; and especially paragraphs 37-45. However, none of the references anticipate or make obvious, inter alia “ providing said imprint mould, said mould having a front face carrying initial reliefs, achieving a random collapse of the initial reliefs so as to form random reliefs, penetrating the front face of the mold into the deformable layer to leave the random patterns therein, the step of achieving the random collapse of the initial reliefs of the mould being carried out before and/or during the penetration of the front face of the mould into the deformable layer”, as required by present Claim 14, and dependent Claims thereof, Claims 15-26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 14, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812